DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1,6,17,20 are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Adachi et al (US 2019/0281596).
Claim 1. 
Adachi et al  discloses a method of triggering a distance-based feedback transmission in a vehicle communication system, the method comprising:
determining an availability of location information of a first electronic device (paragraph [0134] describes “UE…cannot acquire the location information”); and
transmitting sidelink control information that indicates the availability of the location information of the first electronic device (paragraph [0134] also describes “UE may transmit…a sidelink UE information… indicating an interest in the special radio resource or information indicating a request for the special radio source,” i.e., meaning it transmits an indication that the location information is not available).


Adachi et al  discloses transmitting the sidelink  UE information (paragraph [0134]) which reads on “one or more parameters indicating the availability of the location information of the first electronic device”  as a message is composed of parameters.

Claim 17.
 Adachi et al discloses a vehicle-to-everything (V2X) device (see Fig.4, paragraph [00501] describes V2X)  comprising:
a transceiver (110,120);
one or more processing units (130) communicatively coupled with the transceiver and the memory and configured to: 
determine an availability of location information of the V2X device (paragraph [0134] describes “UE…cannot acquire the location information”); and
 transmit, via the transceiver, sidelink control information that indicates the availability of the location information of the V2X device (paragraph [0134] also describes “UE may transmit…a sidelink UE information… indicating an interest in the special radio resource or information indicating a request for the special radio source,” i.e., meaning it transmits an indication that the location information is not available).

Claim 20.
Adachi et al  discloses transmitting the sidelink  UE information (paragraph [0134]) which reads on “one or more parameters indicating the availability of the location information of the first electronic device”  as a message is composed of parameters.
Allowable Subject Matter
4.	Claims 2-5, 7-10, 18-19, 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 11-16,25-30 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632